 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                        No. 2:11-cr-0275 JAM DB - 1
                                                       No. 2:11-cr-0276 JAM DB - 1
11                      Respondent,
12           v.
13    YAN EBYAM,                                       ORDER

14                      Movant.
15

16

17          Movant, a federal prisoner proceeding with counsel, has filed a motion to vacate, set
18   aside, or correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United
19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On June 7, 2019, the magistrate judge filed findings and recommendations herein which
21   were served on movant and which contained notice to movant that any objections to the findings
22   and recommendations were to be filed within fourteen days. Movant has filed objections to the
23   findings and recommendations.
24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
26   court finds the findings and recommendations to be supported by the record and by proper
27   analysis.
28
                                                      1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed June 7, 2019, are adopted in full;
 3           2. Movant’s request for an evidentiary hearing is denied;
 4           3. The motions to vacate, set aside, or correct the sentence under 28 U.S.C. § 2255 (Case
 5   No. 2:11-cv-0275 JAM DB (ECF No. 408) and Case No. 2:11-cv-0276 JAM DB (ECF No. 164))
 6   are denied;
 7           4. The Clerk of the Court is directed to close the companion civil case Nos. 2:18-cv-0306
 8   JAM DB and 2:18-cv-0307 JAM DB; and
 9           5. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
10   2253.
11

12    Dated: July 10, 2019                              /s/ John A. Mendez
                                                        JOHN A. MENDEZ
13                                                      United States District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
